Case 2:20-cv-08906-DMG-PVC Document 19 Filed 01/13/21 Page 1 of 2 Page ID #:110




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 20-8906-DMG (PVCx)                                    Date    January 13, 2021

   Title Todd Williamson v. Costco Wholesale Corp., et al.                              Page    1 of 2


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                NOT REPORTED
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
               None Present                                               None Present

  Proceedings: IN CHAMBERS— ORDER TO SHOW CAUSE WHY THE COURT
               SHOULD NOT DECLINE TO EXERCISE SUPPLEMENTAL
               JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIM

         The Complaint filed in this action asserts a claim for injunctive relief arising out of an
  alleged violation of the Americans with Disabilities Act (“ADA”), 42 U.S.C. sections 12010-
  12213, and a claim for damages pursuant to California’s Unruh Civil Rights Act (“Unruh Act”),
  Cal. Civ. Code sections 51-53. It appears that the Court has supplemental jurisdiction over the
  Unruh Act claim. See 28 U.S.C. section 1367(a).

          The supplemental jurisdiction statute “reflects the understanding that, when deciding
  whether to exercise supplemental jurisdiction, ‘a federal court should consider and weigh in each
  case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,
  and comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173, 118 S. Ct. 523, 534
  (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988)).

           In 2012, California adopted a heightened pleading standard for lawsuits brought under the
  Unruh Act to combat the influx of baseless claims and vexatious litigation in the disability access
  litigation sphere. Cal. Civ. Code § 55.52(a)(1). The stricter pleading standard requires a plaintiff
  bringing construction-access claims to file a verified complaint alleging specific facts concerning
  the plaintiff’s claim, including the specific barriers encountered or how the plaintiff was deterred
  and each date on which the plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc.
  Code § 425.50(a). California also imposed a “high-frequency litigant fee” in 2015 in response to
  the “special and unique circumstances” presented by certain plaintiffs and law firms filing an
  outsized number of Unruh Act lawsuits. Cal. Gov’t Code § 70616.5.

         In recognition of California’s efforts to reduce the abuse of California’s disability access
  laws, district courts within the state have determined that the interests of fairness and comity,
  counsel against exercising supplemental jurisdiction over construction-access claims brought

   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:20-cv-08906-DMG-PVC Document 19 Filed 01/13/21 Page 2 of 2 Page ID #:111




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-8906-DMG (PVCx)                                     Date    January 13, 2021

   Title Todd Williamson v. Costco Wholesale Corp., et al.                              Page    2 of 2


  under the Unruh Act. See, e.g., Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal.
  2017) (“[T]he Court finds it would be improper to allow Plaintiff [a high frequency litigant] to use
  federal court as an end-around to California’s pleading requirements. Therefore, as a matter of
  comity, and in deference to California’s substantial interest in discouraging unverified disability
  discrimination claims, the Court declines supplemental jurisdiction over Plaintiff’s Unruh Act
  claim.”).

          In light of the foregoing, the Court orders Plaintiff to show cause in writing why the Court
  should exercise supplemental jurisdiction over the Unruh Act claim. See 28 U.S.C. § 1367(c). In
  responding to this Order to Show Cause, Plaintiff shall identify the amount of statutory damages
  Plaintiff seeks to recover. Plaintiff and his counsel shall also support their responses to the Order
  to Show Cause with declarations, signed under penalty of perjury, providing all facts necessary for
  the Court to determine if they satisfy the definition of a “high-frequency litigant” as provided by
  California Civil Procedure Code sections 425.55(b)(1) & (2).

          Plaintiff shall file a Response to this Order to Show Cause by January 22, 2021.
  Failure to timely or adequately respond to this Order to Show Cause may, without further warning,
  result in the Court declining to exercise supplemental jurisdiction over the Unruh Act claim and
  the dismissal of any such claim pursuant to 28 U.S.C. section 1367(c).

  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
